DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "The computer program product" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 21 recites “A computer program comprising program instructions operable to monitor a manufacturing process for manufacturing a substrate, the instructions configured to:”
As stated in MPEP 2106.03(I), “Non-limiting examples of claims that are not directed to any of the statutory categories include:
• Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations.” 
Claim 21 recites “A computer program comprising program instructions” and is directed to software per se.
Claim 22 is rejected under the same rational cited in claim 21 for failing to cure the deficiency of the parent claim.
	
Claims 1-13 and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	Regarding Claim 1:
	Step 1: Is the claim to a process, machine, manufacture or composition of matter?
	Yes, the claim is directed to a process (method of determining the root cause affecting yield)
	Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	The limitations “comparing the yield distribution data and metrology data based on a similarity metric describing a spatial similarity between the yield distribution data and an individual set out of the sets of the metrology data” and “determining a first similar set of metrology data out of the sets of metrology data, being the first set of metrology data in terms of processing order for the corresponding layers, which is determined to be similar to the yield distribution data” recite the idea of comparing two sets of data and determining the first set that is similar. These comparing and determining are mental processes as described in MPEP 2601.04(a)(2)(III), because the recited comparing and determining are simple enough to be practically performed in the human mind.
	Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The claim further recites “obtaining yield distribution data comprising a distribution of a yield parameter across the substrate or part thereof” and “obtaining sets of metrology data, the metrology data of each set comprising a spatial variation of a process parameter over the substrate or part thereof and each set corresponding to a different layer of the substrate” which are directed to insignificant extra-solution activities, specifically mere data gathering, that are necessary for use of the recited judicial exception. These additional elements are recited at a high level of generality and are thus insignificant extra-solution activities. When viewed individually or in combination, these additional elements do not integrate the recited judicial exception into a practical application.
	Step 2B: Do the limitations add elements amounting to significantly more than the judicial exception?
	No, the limitations do not add elements amounting to significantly more than the judicial exception. As recited above, the additional elements “obtaining yield distribution data comprising a distribution of a yield parameter across the substrate or part thereof” and “obtaining sets of metrology data, the metrology data of each set comprising a spatial variation of a process parameter over the substrate or part thereof and each set corresponding to a different layer of the substrate” amount to merely data gathering and are insignificant extra-solution activity. These additional elements, when considered separately or in combination, are well-understood, routine and conventional activities in the field (as shown in the court case, mere data gathering is considered routine and conventional activities. See In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982)) and do not add inventive concept into the claim.
	Therefore, claim 1 is directed to an abstract idea without significantly more, and is not patent eligible.
	Regarding Claims 2-13 and 16:
	Dependent claims 2-13 and 16 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.
	Regarding Claim 17:
	Step 1: Is the claim to a process, machine, manufacture or composition of matter?
	Yes, the claim is directed to a process (method for monitoring a manufacturing process)
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
The claim limitations “using the trained model to determine a similarity metric for each of the sets of production metrology data to one or more failure patterns on the historic yield distribution data comprising a particular yield failure pattern” and “flagging a potential issue if the similarity metric meets or exceeds a threshold” recite the idea of comparing two sets of data and deciding to flag the data if a threshold is met or exceeded. These comparing and flagging are mental processes as described in MPEP 2601.04(a)(2)(III), because the recited comparing and flagging are simple enough to be practically performed in the human mind. Nor does the recitation of a trained model in the claim negate the mental nature of this limitation because the claim here merely uses the trained model as a tool to perform an otherwise mental process.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The claim further recites “obtaining a trained model relating yield distribution data and metrology data, the trained model trained by comparison of training sets of metrology data and training yield distribution data corresponding to the manufacturing process” and “obtaining sets of production metrology data, the production metrology data of each set comprising a spatial variation of a process parameter and each set corresponding to a different layer of the substrate or part thereof”. 
The limitation obtaining a trained model invokes a computer as a tool to perform an existing process (comparing production metrology data to yield distribution data) and thus amounts to mere instructions to apply an exception. 
The limitation obtaining sets of production metrology data is directed to an insignificant extra-solution activity, specifically mere data gathering that are necessary for use of the recited judicial exception. These additional elements are recited at a high level of generality and are thus insignificant extra-solution activities. When viewed individually or in combination, these additional elements do not integrate the recited judicial exception into a practical application. 
Step 2B: Do the limitations add elements amounting to significantly more than the judicial exception?
No, the limitations do not add elements amounting to significantly more than the judicial exception. As recited above, the additional element “obtaining a trained model relating yield distribution data and metrology data, the trained model trained by comparison of training sets of metrology data and training yield distribution data corresponding to the manufacturing process” amounts to mere instructions to apply an exception. When considered individually or in combination, the additional element does not provide an inventive concept and thus does not amount to significantly more.
As recited above, the additional element “obtaining sets of production metrology data, the production metrology data of each set comprising a spatial variation of a process parameter and each set corresponding to a different layer of the substrate or part thereof” amounts to merely data gathering and is an insignificant extra-solution activity. This additional element, when considered separately or in combination, is a well-understood, routine and conventional activity in the field (as shown in the court case, mere data gathering is considered routine and conventional activities. See In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982)) and do not add inventive concept into the claim.
Therefore, claim 17 is directed to an abstract idea without significantly more, and is not patent eligible.
	Regarding Claims 18-22:
	Claims 18-22 are the computer program products of claims 1-13 and 16-17 and are thus rejected under the same rational as cited above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui et al. (U.S. Patent No. 5844850) in view of Dekel-Klein et al. (U.S. Publication No. 2019/0057499 A1).
Regarding Claim 1:
Tsutsui et al. teaches a method for determining a root cause affecting yield in a process for manufacturing devices on a substrate, (Column 1, lines 60-67, apparatus for analyzing a failure in a semiconductor wafer)
obtaining yield distribution data comprising a distribution of a yield parameter across the substrate or part thereof; (Fig. 6, element 7 shows collecting electric tests of the finished wafer and element 22 shows calculating the number of failures per chip by failure pattern)
obtaining sets of metrology data, the metrology data of each set comprising a spatial variation of a process parameter over the substrate or part thereof (Fig. 6 and Column 13, lines 22-28, inspection is done at each process/layer A, B, C; Column 11, lines 33-41, defect data has coordinates attached that show the locations on the wafer where the defect was found)
and each set corresponding to a different layer of the substrate; (Column 12, lines 55-59, defect data and correlation is collected and calculated for each layer (Layer A, Layer B, Layer C))
comparing the yield distribution data and metrology data based on a similarity metric describing a spatial similarity between the yield distribution data and an individual set out of the sets of the metrology data; (Column 12, lines 50-63, correlation coefficients are calculated for each layer’s defects to the failure pattern recorded so that it may be determined which defects caused the failures; Fig. 10 and Column 14, lines 35-43, defect maps A1, B1, and C1 of respective processes A, B, and C are correlated with fail bit map F1)
Tsutsui et al. does not teach determining a first similar set of metrology data out of the sets of metrology data, being the first set of metrology data in terms of processing order for the corresponding layers and instead teaches that the most correlated layer is the most likely to be the one that caused the failure.
However, Dekel-Klein et al. teaches determining a first similar set of metrology data out of the sets of metrology data, being the first set of metrology data in terms of processing order for the corresponding layers. (Paragraph [0045]: A final product made of layers is found to have an issue. In order to determine which layer the issue resides in, each layer is analyzed individually until the defective layer is found)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Tsutsui et al.’s apparatus for analyzing failures with Dekel-Klein et al.’s layer-by-layer analysis in order to find the first layer where a defect resides. One would be motivated to combine these teachings in order to apply a known technique (Dekel-Klein et al.’s layer-by-layer analysis) to a known device (Tsutsui et al.’s apparatus for analyzing failures) ready for improvement to yield predictable results (finding the first layer where a defect resides).
	Regarding Claim 2:
	The combination of Tsutsui et al. and Dekel-Klein et al. further teaches the method as claimed in claim 1, wherein the comparing comprises performing a correlation analysis between the yield distribution data and metrology data, (Tsutsui et al., Fig. 6, step 24, calculation of correlation coefficient)
based on an encoding into informative semantic feature vectors. (Tsutsui et al., column 11, lines 47-59 means 22 receives the failure pattern recognition results and calculates the number of defects per chip in a wafer which is then correlated to the end result yield. Additionally, Dekel-Klein et al., paragraph [0047] has a separation neural network determines what each layer of the final product should look like so that a comparison can be made. Paragraph [0050], the inputs to the separation neural network is N vectors where each vector corresponds to an image color feature.)
	


Regarding Claim 3:
	The combination of Tsutsui et al. and Dekel-Klein et al. further teaches the method as claimed in claim 1, comprising ranking the sets of metrology data according to the similarity metric. (Tsutsui et al., Fig. 8, defects are shown in order of correlation coefficient)
	Regarding Claim 4:
The combination of Tsutsui et al. and Dekel-Klein et al. further teaches the method as claimed in claim 1, wherein the determining a first set of metrology data comprises determining the first similarity metric to exceed a threshold. (Tsutsui et al., column 12, lines 59-62, whether a defect causes a failure or not can be determined by whether or not a correlation coefficient is at least a management value which is set)
Regarding Claim 5:
The combination of Tsutsui et al. and Dekel-Klein et al. further teaches the method as claimed in claim 1, comprising flagging context relating to the layer corresponding to the first similar set of metrology data for further root cause analysis. (Tsutsui et al., column 15, lines 1-5, a process which produces the cause of failure can be determined. This system does not find the exact root cause, but instead just the process or layer that caused the failure so that it can be further analyzed)
Regarding Claim 6:
The combination of Tsutsui et al. and Dekel-Klein et al. further teaches the method as claimed in claim 5, comprising giving lesser or zero weight to context relating to all layers subsequent to the layer corresponding to the first similar set of metrology data. (Dekel-Klein et al., paragraph [0045], analysis is stopped when the defect is found. Specifically, “at the worst case, each layer is printed and analyzed individually”.)


Regarding Claim 12:
The combination of Tsutsui et al. and Dekel-Klein et al. further teaches the method as claimed in claim 1, wherein the metrology data sets relate to metrology performed by a lithographic apparatus as part of a preparatory step before exposure of a layer. (Tsutsui et al., column 2, lines 13-18, defects are obtained for the wafer at each processing step of the production line)
Regarding Claim 13:
The combination of Tsutsui et al. and Dekel-Klein et al. further teaches the method as claimed in claim 1, wherein the yield distribution data comprises electrical sort test data. (Tsutsui et al., Fig. 6, tester 6 does an electrical test as the final inspection)
Regarding Claims 18 and 19:
Claims 18 and 19 are the computer readable medium of claims 1 and 5 respectively and are rejected under the same rational as cited above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui et al. (U.S. Patent No. 5844850) in view of Dekel-Klein et al. (U.S. Publication No. 2019/0057499 A1) as applied to claim 1 above, and further in view of Leu (U.S. Publication No. 2013/0174102 A1).
Regarding Claim 7:
The combination of Tsutsui et al. and Dekel-Klein et al. does not teach the method as claimed in claim 1, comprising performing a component analysis to extract one or more substrate-to-substrate metrology data variation distributions from the metrology data; and correlating an activation and/or score of the one or more substrate-to-substrate metrology data variation distributions per substrate with either a substrate-level yield score, or a corresponding activation and/or score for one or more substrate-to-substrate yield distribution data variation distributions.
However, Leu teaches the method as claimed in claim 1, comprising performing a component analysis to extract one or more substrate-to-substrate metrology data variation distributions from the metrology data; and correlating an activation and/or score of the one or more substrate-to-substrate metrology data variation distributions per substrate with either a substrate-level yield score, or a corresponding activation and/or score for one or more substrate-to-substrate yield distribution data variation distributions. (Paragraph [0038], defect data for multiple lots is gathered and frequent failure patterns are determined and recorded in a library so that they may be used in live production monitoring)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Tsutsui et al. and Dekel-Klein et al.’s failure analysis apparatus with Leu’s pattern library in order to find patterns of defects that lead to an eventual failure. One would be motivated to combine these teachings in order to find defect failure root causes during manufacturing and solve problems a few weeks or months earlier (Leu paragraph [0037]).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui et al. (U.S. Patent No. 5844850) in view of Dekel-Klein et al. (U.S. Publication No. 2019/0057499 A1) as applied to claims 1 and 18 above, and further in view of Chen and Liu (NPL: A Neural-Network Approach To Recognize Defect Spatial Pattern In Semiconductor Fabrication).
Regarding Claims 8 and 20:
The combination of Tsutsui et al. and Dekel-Klein et al. does not teach the method as claimed in claim 1, wherein the comparing uses a model trained to classify and/or detect distribution patterns.
However, Chen and Liu teach the method as claimed in claim 1, wherein the comparing uses a model trained to classify and/or detect distribution patterns. (Page 3, C. Art1 Network Model, details a neural network model that is trained to detect and classify defect distribution patterns)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Tsutsui et al. and Dekel-Klein et al.’s failure analysis apparatus with Chen and Liu’s neural network in order to classify defect patterns. One would be motivated to combine these teachings in order to apply a known technique (Chen and Liu’s neural network) to a known device (Tsutsui et al. and Dekel-Klein et al.’s apparatus for analyzing failures) ready for improvement to yield predictable results (automatic defect detection, Chen and Liu page 2).

Claims 9-11, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui et al. (U.S. Patent No. 5844850), Dekel-Klein et al. (U.S. Publication No. 2019/0057499 A1), and Chen and Liu (NPL: A Neural-Network Approach To Recognize Defect Spatial Pattern In Semiconductor Fabrication) as applied to claim 8 above, and further in view of Leu (U.S. Publication No. 2013/0174102 A1).
Regarding Claim 9:
The combination of Tsutsui et al., Dekel-Klein et al., and Chen and Liu teaches the method as claimed in claim 8, wherein the model is a machine learning model (Chen and Liu Page 3, C. Art1 Network Model, details a neural network model that is trained to detect and classify defect distribution patterns)
The combination of Tsutsui et al., Dekel-Klein et al., and Chen and Liu does not teach having been trained on training data comprising labeled yield distribution data.
However, Leu teaches having been trained on training data comprising labeled yield distribution data. (Paragraph [0038], defect data for multiple lots is gathered and frequent failure patterns are determined and recorded in a library so that they may be used in live production monitoring. These can be used as the training data for a neural network that is tasked with automatically finding these patterns.)
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention, to modify Tsutsui et al., Dekel-Klein et al., and Chen and Liu’s failure analysis apparatus with Leu’s pattern library in order to automatically classify and detect defects that lead to eventual failures. One would be motivated to combine these teachings in order to find defect failure root causes during manufacturing and solve problems a few weeks or months earlier (Leu paragraph [0037]).
	
Regarding Claim 10:
The combination of Tsutsui et al., Dekel-Klein et al., Chen and Liu, and Leu does not teach the method as claimed in claim 9, wherein the machine learning model comprises a convolutional neural network model. Chen and Liu’s neural network is specifically an adaptive resonance theory neural network.
However, one of ordinary skill in the art would recognize that there are several neural network architectures that can be used for image classification and pattern recognition depending on the pros and cons that the designer considers important. One of ordinary skill in the art would choose the architecture that fits their needs the best.
Regarding Claim 11:
The combination of Tsutsui et al., Dekel-Klein et al., Chen and Liu, and Leu further teaches the method as claimed in claim 8, further comprising using the model in monitoring a manufacturing process for manufacturing a substrate, including using the model to flag a potential issue based on production metrology data. (Paragraph [0040], pattern metrology analysis is used to catch defect hot spot patterns)
Regarding Claim 16:
The combination of Tsutsui et al., Dekel-Klein et al., Chen and Liu, and Leu further teaches the method as claimed in claim 11, wherein the production metrology data comprises sets of production metrology data, each set corresponding to a different layer of the substrate, (Leu paragraph [0035], fabrication data may be work-in-process data or in-line data obtained from the fab)
and the monitoring comprises using the model to determine a similarity of each set of production metrology data to one or more failure patterns previously observed in historic distribution data. (Leu paragraph [0037] - [0038], failure defect patterns are categorized into a pattern library which is used to find defect failure root causes during real time manufacturing)
Regarding Claim 17:
The combination of Tsutsui et al., Dekel-Klein et al., Chen and Liu, and Leu further teaches a method for monitoring a manufacturing process for manufacturing a substrate, (Leu paragraph [0037], find defect failure root cause during real time manufacturing)
the method comprising: obtaining a trained model relating yield distribution data and metrology data, (Chen and Liu Page 3, C. Art1 Network Model, details a neural network model that is trained to detect and classify defect distribution patterns)
the trained model trained by comparison of training sets of metrology data and training yield distribution data corresponding to the manufacturing process; (Leu paragraph [0038], defect data for multiple lots is gathered and frequent failure patterns are determined and recorded in a library so that they may be used in live production monitoring. These can be used as the training data for a neural network that is tasked with automatically finding these patterns.)
obtaining sets of production metrology data, the production metrology data of each set comprising a spatial variation of a process parameter and each set corresponding to a different layer of the substrate or part thereof; (Leu paragraph [0034] - [0035], fabrication data may be work-in-process data or in-line data obtained from the fab being recorded in real-time. Additionally, Tsutsui et al. Column 11, lines 33-41, defect data has coordinates attached that show the locations on the wafer where the defect was found and column 12, lines 55-59, defect data is collected for each layer (Layer A, Layer B, Layer C))
using the trained model to determine a similarity metric for each of the sets of production metrology data to one or more failure patterns in the historic yield distribution data comprising a particular yield failure pattern; (Tsutsui et al. Fig. 6, calculation of correlation coefficient, this can be done with Chen and Liu’s neural network as reasoned above)
and flagging a potential issue if the similarity metric meets or exceeds a threshold. (Tsutsui et al., column 12, lines 59-62, whether a defect causes a failure or not can be determined by whether or not a correlation coefficient is at least a management value which is set)
Regarding Claims 21 and 22:
Claim 21 is the computer readable medium of claim 17 and is rejected under the same rational as cited above. Claim 22 recites the same limitation as claim 12 and is rejected under the same rational as cited above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (U.S. Publication No. 2017/0206662 A1) discloses a method of finding the starting layer of an airway by comparing the area of the layer with a threshold.
Steffan et al. (U.S. Patent No. 6303394 B1) discloses a method of detecting and classifying
defects in a semiconductor wafer.
	Koenig (U.S. Patent No. 6516433 B1) discloses finding the root cause of a faulty chip by scanning each layer, predicting a failure region caused by defects in that layer, and comparing each predicted failure region to the final failure region in order to determine the layer that caused the failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER DEAN HEDRICK whose telephone number is (571)272-5803. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.H./Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115